 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlR & R Brickwork, Inc. and Laborers Local 660, af-filiated with the Eastern Missouri Laborers Dis-trict Council. Case 14-CA-20665August 23, 1990DECISION AND ORDERBY MEMBERS CRACRAFT, DEVANEY, ANDOVIATTUpon a charge filed by the Union March 16,1990, and amended April 2, 1990, the GeneralCounsel of the National Labor Relations Boardissued a complaint April 9, 1990, against R & RBrickwork, Inc , the Respondent, alleging that ithas violated Section 8(a)(1) and (5) of the NationalLabor Relations Act Although properly servedcopies of the charge and complaint, the Respond-ent has failed to file an answerOn May 17, 1990, the General Counsel filed aMotion for Summary Judgment On May 21, 1990,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted The Respondentfiled no response The allegations in the motion aretherefore undisputedThe National Labor Relations Board has delegat-ed its authority m this proceeding to a three-member panelRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board" Further, the undisputedallegations in the Motion for Summary Judgmentdisclose that counsel for the General Counsel, byletter dated May 8, 1990, notified the Respondentthat unless an answer was received by close ofbusiness May 11, 1990, a Motion for SummaryJudgment would be filedIn the absence of good cause being shown forthe failure to file a timely answer, we grant theGenera' Counsel's Motion for Summary JudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, a corporation with an officeand place of business in St Charles, Missouri, hasbeen engaged as a bricklaying and masonry con-tractor in the building and construction industryDuring the 12 months precedmg the issuance of thecomplaint, the Respondent performed servicesvalued in excess of $50,000 to customers within theState of Missouri, which customers, an turn, meetother than a solely indirect standard for the asser-tion of Board jurisdiction We find that the Re-spondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the ActAll mason tenders and mason tender foremenemployed by the Employer at its work sites lo-cated in the City and County of St Louis, StCharles, Warren, Lincoln, and Montgomerycounties in the State of Missouri, EXCLUD-ING office clerical and professional employ-ees, guards, and supervisors as defined in theAct, and all other employeesAt all material times, the Mason Contractors' As-sociation of St Louis, Missouri (Association), hasbeen an organization composed of approximately60 employers which exists for the purpose, interaim, of representing its employer-members in nego-tiating and administering collective-bargainingagreements with the UnionThe Respondent, although not a member of theAssociation, executed a 3-year collective-bargain-ing agreement negotiated by the Union and the As-sociation, effective by its terms from June 1, 1986,through May 31, 1989, which provided, in perti-nent part, for the following renewal clause "ForUse By Contractors Not Members of Mason Con-tractors' Association of St Louis"The undersigned hereby agrees with the Unionto accept and be bound by all the foregoingAgreement, and also agrees to be bound by allrenewals, changes or extensions thereto madeby the original parties, unless notice of termi-nation is given to the Union by the under-signed not less than sixty (60) days or morethan ninety (90) days prior to any terminationdateThe Respondent never gave the Union notice toterminate the collective-bargaining agreementAbout June 1, 1989, pursuant to Section 8(0 ofthe Act, the Union and the Association negotiated299 NLRB No 80 R R BRICKWORK543a 3-year collective-bargaining agreement effectiveby its terms from June 1, 1989, through May 31,1992, which terms and conditions the RespondentadoptedAt all material times, the Union, by virtue ofSection 9(a) of the Act, has been, and is, the limit-ed exclusive representative of the unit for the pur-poses of collective bargaining with respect to ratesof pay, wages, hours of employment, and otherterms and conditions of employment 1Commencing in January 1990, the Respondenthas failed to comply with the terms of its collec-tive-bargaining agreement with the Union by thefollowing acts and conductA Failing to pay contractually required wageratesB Failing to make full and accurate, fringe bene-fit reports to the Union regarding the employeesemployed by the Respondent and their hoursworkedC Failing to make contributions to the Unionfor the fringe benefits set forth in the collective-bargaining agreement, and more specifically, theConstruction Industry Laborers' Welfare Fund ofMissouri and the Construction Industry Laborers'Pension Trust Fund of MissouriWe find that, by the acts and conduct describedabove, the Respondent has failed and refused, andis failing and refusing, to bargain collectively andin good faith with the representative of its employ-ees, and the Respondent thereby has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the ActCONCLUSION OF LAWBy failing to pay contractually required wagerates, failing to make contractually required fringebenefit contributions, and failing to submit full andaccurate fringe benefit reports to the Union regard-ing its employees and the hours they worked, theRespondent is failing and refusing to bargain col-lectively and in good faith with the Union and hasengaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act'Par 5(E) of the complaint alleges that the Union, by virtue of Sec9(a) of the Act, is the exclusive representative of the unit employees Itappears, however, based on the Respondent's adoption of the 8(f) con-tract between the Association and the Union, that a relationship underSec 8(f) of the Act was established between the Respondent and theUnion Under the principles announced in John Deklewa d Sons, 282NLRB 1375 (1986), enfd 843 F 2d 770 (3d Cir 1988), an 8(f) signatoryunion does not acquire full 9(a) status based solely on the employer'sadoption of an 8(f) agreement Accordingly, we find that the Union is thelimited exclusive bargaining representative of the urut employees Id at1386-1387REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActWe shall order the Respondent to comply withthe collective-bargaining agreement by paying thecontractually required wage rates, by making thecontractually required fnnge benefit contnbutions,and by submitting the contractually required fringebenefit reports to the Union that were unlawfullywithheld since January 1990 In making the em-ployees whole for their lost wages the appropriatemethod of determining backpay is specified in OgleProtection Service, 183 NLRB 682, 683 (1970) Inaddition, the Respondent shall make its employeeswhole for any losses resulting from its failure tomake contractual fringe benefit contributions in themanner. prescribed in Kraft Plumbing & Heating,252 NLRB 891 fn 2 (1980), enfd mem 661 F 2d940 (9th Cir 1981) This shall include reimbursingemployees for any contributions they themselvesmay have made, with interest, for the maintenanceof any fund after the Respondent made its unilater-al changes 2 Interest on any money due and owingemployees shall be computed in the manner pre-scribed in New Horizons for the Retarded, 283NLRB 1171 (1987) The method of determining theadditional amounts, if any, owed to the fringe bene-fit funds is specified in Merryweather Optical Co,240 NLRB 1213 (1979)ORDERThe National Labor Relations Board orders thatthe Respondent, R & R Brickwork, Inc , StCharles, Missouri, its officers, agents, successors,and assigns, shall1 Cease and desist from(a)Failing to comply with the terms of its col-lective-bargaining agreement with Laborers Local660 by failing to pay contractually required wagerates, failing to make contractually required fringebenefit contributions, and failing to submit full andaccurate fringe benefit reports to the Union regard-ing the employees employed by the Respondentand their hours worked(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act2 See Concord Metal, 295 NLRB 912 (1989) 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)On request, bargain with the Union as thelimited exclusive representative of the employees inthe appropriate unit and comply with the collec-tive-bargaining agreement effective by its termsfrom June 1, 1989, through May 31, 1992, bypaying the contractually required wage rates,making the contractually required fringe benefitcontnbutions, and submitting full and accuratefringe benefit reports to the Union regarding theemployees employed by the Respondent and theirhours worked The appropriate unit isAll mason tenders and mason tender foremenemployed by the Employer at its work sites lo-cated in the City and County of St Louis, StCharles, Warren, Lincoln, and Montgomerycounties in the State of Missouri, EXCLUD-ING office clerical and professional employ-ees, guards, and supervisors as defined in theAct, and all other employees(b)Make the umt employees whole for any lossof wages and benefits they may have suffered be-cause of the Respondent's failure to comply withthe terms of its collective-bargaining agreementwith the Union, as set forth in the remedy sectionof this Decision and Order(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its facility in St Charles, Missouri,copies of the attached notice marked "Appendix "3Copies of the notice, on forms provided by the Re-gional Director for Region 14, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT fall to comply with our collec-tive-bargaining agreement with Laborers Local660, affiliated with the Eastern Missouri LaborersDistrict Council, effective from June 1, 1989,through May 31, 1992, by failing to pay contrac-tually required wage rates, failing to make contrac-tually required benefit fund contributions, and fail-ing to submit full and accurate fringe benefit re-ports to the Union regarding the employees em-ployed by the Respondent and their hours workedWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Union asthe limited exclusive representative of the employ-ees in the appropriate unit and comply with thecollective-bargaimng agreement effective by itsterms from June 1, 1989, through May 31, 1992, bypaying contractually required wage rates, makingcontractually required fringe benefit contributions,and submitting full and accurate fringe benefit re-ports to the Union regarding the employees em-ployed by the Respondent and their hours workedThe appropriate unit isAll mason tenders and mason tender foremenemployed by the Employer at its work sites lo-cated in the City and County of St Louis, StCharles, Warren, Lincoln, and Montgomerycounties in the State of Missouri, EXCLUD-ING office clerical and professional employ-ees, guards, and supervisors as defined in theAct, and all other employeesWE WILL make our unit employees whole, withinterest, for any losses resulting from our failure tocomply with our collective-bargaining agreementand WE WILL reimburse you for any expenses ensu-ing from our unlawful failure to make fringe bene-fit contributions pursuant to our collective-bargain-ing agreement with the UnionR & R BRICKWORK, INC